Citation Nr: 0422603	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  02-17 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than September 1, 
2001 for the grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).  

Procedural history

The veteran had active service from October 1968 to May 1970.  
Service in Vietnam is indicated by the evidence of record.

The RO received the veteran's claim for TDIU in October 2001.  
In an April 2002 rating decision, the RO granted the TDIU 
claim, effective from September 1, 2001.  The veteran 
disagreed with the effective date assigned in the April 2002 
rating decision and initiated this appeal.  The appeal was 
perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in October 2002.  

This matter was previously before the Board and was 
adjudicated in a decision dated January 2003.  In that 
decision, the Board denied an effective date for TDIU earlier 
than September 1, 2001.  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(the Court).  In an April 2003 Joint Motion, representatives 
of the veteran and the Secretary of VA moved the Court to 
vacate and remand the Board's January 2003 decision for 
additional development.  In an Order dated April 2003, the 
Court granted the motion.  The Joint Motion will be discussed 
in greater detail below.  

In February 2004, the Board remanded this issue for 
development necessary to comply with the Court's April 2003 
Order.  After the requested development was accomplished, the 
RO issued a supplemental statement of the case (SSOC) which 
continued the previous denials.  The issue is again before 
the Board.



Representation

In October 2003, the Board sent the veteran a letter in which 
it noted that his attorney could no longer represent 
claimants before VA, including the Board.  The veteran was 
asked to respond by informing the Board of his preference 
concerning representation.  The veteran has since appointed a 
new representative, who has filed a brief on his behalf.


FINDINGS OF FACT

1.  An informal claim for TDIU was received on April 16, 
2001.  A formal claim for entitlement to TDIU was filed on 
October 12, 2001.  

2.  The evidence of record establishes that it was factually 
ascertainable that the veteran was unemployable as of April 
16, 2001.

3.  A temporary total disability rating has been assigned 
under 38 C.F.R. § 4.29 from April 16, 2001 to September 1, 
2001.


CONCLUSION OF LAW

Entitlement to an effective date earlier than September 1, 
2001 for the grant of  TDIU is not shown by the evidence of 
record.  38 U.S.C.A. §§ 5101(a), 5110(a) (West 2002); 38 
C.F.R. §§ 3.1(p), 3.151, 3.155, 3.157, 3.400(b), 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to an earlier effective 
date for the grant of a TDIU.  As discussed in the 
Introduction, the effective date which was assigned by the RO 
for TDIU was September 1, 2001.  In addition, from April 16, 
2001 to September 30, 2001 a temporary total disability 
rating under 38 C.F.R. § 4.29 was in effect.  Thus, for 
practical purposes the veteran seeks a total rating prior to 
April 16, 2001.  

The Veterans Claims Assistance Act of 2000 

As noted in the Introduction, this case was the subject of an 
Order of the Court dated April 30, 2003.  The Court's order 
granted a Joint Motion which moved the Court to vacate the 
Board's previous decision and remand this case.  The only 
reason stated in Joint Motion was that the Board's January 
16, 2003 decision did not "present sufficient reasons or 
bases to support its conclusion that VA provided adequate 
notice of the information and evidence necessary to 
substantiate Appellant's claim pursuant to 38 U.S.C. 
§ 5103(a) as amended by the Veterans Claims Assistance Act of 
2000 (VCAA)." 

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the Joint Motion determined that 
various documents of record in the claims folder at the time 
of the Board's January 16, 2003 decision "do not fulfill the 
requirements that VA notify Appellant of the information and 
evidence necessary to substantiate his claim and that such 
notice must indicate which portion of any such information 
and evidence is to be provided by Appellant and which portion 
must be provided by VA."[emphasis as in Joint Motion].  

In light of the Joint Motion, as adopted by the Court, the 
Board remanded this case on February 2, 2003 so that proper 
VCAA notice could be provided.  A letter was duly sent to the 
veteran on February 17, 2004 by the VA Appeals Management 
Center (AMC) which was specifically intended to address the 
notice requirements of the VCAA.  Crucially, the veteran was 
informed by means of that letter as to what evidence he was 
required to provide and what evidence VA would attempt to 
obtain on his behalf.  The letter explained what the evidence 
must show to substantiate an earlier effective date claim; it 
detailed the evidence that was lacking in the veteran's case; 
and it explained that VA would obtain government records and 
would make reasonable efforts to help him get other relevant 
evidence, such as private medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  

As discussed at some length in the analysis below, the 
outcome of this case, at least with respect to the evidence, 
hinges upon when it because factually ascertainable that the 
veteran was unemployable due to service-connected disability.  
The letter from the AMC to the veteran focused on this, 
stating : ". . . you may submit evidence showing that your 
service-connected conditions have rendered you unable to work 
and that you are entitled to an earlier effective date than 
that previously determined to be September 1, 2001.  Evidence 
may include a statement from your doctor . . . .  You may 
also submit statement [sic] from other individuals who are 
able to describe from their knowledge and personal 
observations in what manner your disability has become 
worse."  The AMC then went on to state that "If you have 
recently received treatment at a Department of veterans 
Affairs facility or treatment authorized by the Department of 
Veterans Affairs, please furnish the dates and places of 
treatment.  We will then obtain the necessary report of such 
treatment."

The Board finds that the February 17, 2004 letter properly 
notified the veteran of the information, and medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate his claim, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  That is, the veteran was to provide 
information from his own doctor or from acquaintances as to 
when his condition became worse, and he was also to inform VA 
if VA medical records would contain such information.  The 
AMC made it clear that it was VA's responsibility to obtain 
VA treatment records.  The provisions of 38 U.S.C. § 5103(a) 
as to notice were thus satisfied by this letter.    

The Board additionally observes that in the July 2004 brief 
to the Board the veteran's accredited representative stated: 
"In compliance with Stegall v. West, 11 vet. App. 268 
(1999), it appears the AOJ have [sic] made a concerted effort 
to comport with the Board's Remand directives."  Moreover, 
the veteran indicated in
December 2003 that he did not have anything else to submit 
and wished to have his appeal adjudicated immediately.  

In short, for the reasons expressed above the veteran has now 
been properly notified pursuant to the provisions of the 
VCAAA, and the defect noted in the Joint Motion has been 
rectified.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

As discussed in more detail elsewhere in this decision, the 
matter of entitlement to an earlier effective date for a TDIU 
boils down to when the claim was received and when it was 
"factually ascertainable" that the veteran became 
unemployable.  See 38 C.F.R. § 3.400(o) (2002).  Of record 
are various communications from the veteran to the RO, as 
well as VA outpatient treatment reports, as well as reports 
of VA examination and hospitalization of the veteran dated 
March 1998, June 2001, August 2001 and December 2001.  As 
noted above, the veteran was given the opportunity to submit 
additional evidence.  He has stated that he has no additional 
evidence to submit.  In the opinion of the Board, the record 
is sufficient for it to render an informed decision in this 
case.   

The Board notes that the veteran is in receipt of Social 
Security Administration (SSA) disability benefits and 
requested in his October 2001 claim that his SSA file be 
obtained by the RO.  The Board is aware of the Court's 
holding in Martin v. Brown, 4 Vet. App. 136, 140 (1993) that 
SSA decisions are pertinent to a determination of ability to 
engage in substantially gainful employment, and that as such 
they cannot be ignored by the Board.  See also Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991).  However, under the 
circumstances here presented, i.e., that a TDIU was granted 
by the RO and that only the effective date of that award is 
at issue, obtaining records pertaining to receipt of 
disability benefits from SSA would not avail the veteran.  
SSA records could not establish that the veteran filed an 
earlier claim of entitlement to VA benefits.  Because service 
connection is a prerequisite for disability ratings under 
Title 38 but not for disability benefits under the Social 
Security Act, the disability "claim" in the two 
administrative proceedings is entirely different.  Although 
SSA determinations regarding unemployability and disability 
may be relevant in VA disability determinations, they are not 
binding on the VA.  Pierce v. West, No. 97-7067 (Fed. Cir. 
Mar. 16, 1998) (unpublished decision).  

The veteran and his representatives have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  See 38 C.F.R. § 3.103 (2003).  The veteran was 
informed of his right to a BVA hearing and was presented 
several options for presenting personal testimony.  He 
indicated in his September 2002 substantive appeal that he 
did not want a BVA hearing.  His representatives have 
submitted written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and in 
particular the Joint Motion.  For the reasons expressed above 
the Board finds that the development of the claim is in 
conformity with the VCAA, and that the April 30, 2003 Court 
Order has been complied with.  Accordingly, the Board will 
proceed to a decision on the merits.   

Pertinent law and regulations 

TDIU

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2003).  A 
claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for a TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2003).

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (2003).  

In the case of claims for an increased disability rating, to 
include claims for TDIU, the effective date assigned is 
generally, the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1) (2003).  If, however, the claim is filed within 
one year of the date that the evidence shows that an increase 
in disability has occurred, the earliest date as of which an 
increase is factually ascertainable will be used (not 
necessarily the date of receipt of the evidence).  38 C.F.R. 
§ 3.400(o)(2) (2003).  See also Harper v. Brown, 10 Vet. App. 
125, 126-27 (1997).  Evidence contained in the claims file 
showing that an increase was ascertainable up to one year 
before the claim was filed will be dispositive.  See Quarles 
v . Derwinski, 3 Vet. App. 129, 135 (1992).

In the case of a claim for temporary total disability 
benefits, the effective date assigned under 38 C.F.R. § 4.29 
is generally, the date of hospital admission; under
38 C.F.R. § 4.30, generally, the date of hospital discharge 
(if following a § 4.29 TR), date of hospital admission (if 
less than 21 days), or date of outpatient surgery 
Note:  Under 38 C.F.R. § 3.400(o)(1), retroactive benefits 
will not be authorized after basic entitlement has lapsed.  
Thus, in certain circumstances, a claim for this benefit 
filed more than one year after basic entitlement to a 
temporary total rating has lapsed may not be payable.

Claims

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA.  38 U.S.C.A. § 5101(a) (West 1991); 38 C.F.R. § 3.151(a) 
(2003).  The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2003).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155 (2003).

If, after an initial RO denial, but before the expiration of 
the appeal period and before a final Board decision, the 
veteran submits additional evidence that shows an increase, 
use the date of receipt of the claim that led to the initial 
denial, unless, of course, the evidence shows that the 
increase was not warranted until a later date.  38 C.F.R. § 
3.400(q)(1)(i) (2003); VAOGCPREC 12-98.

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of one year prior to the date of receipt of the 
report.  See 38 C.F.R. § 3.157 (2002).  As to reports 
prepared by VA or the uniformed services, the date of receipt 
of such a claim is deemed to be the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital.  38 C.F.R. § 3.157(b)(1) (2003).

Rating PTSD

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003).  The VA Schedule for Rating 
Disabilities provides in pertinent part as follows:

100% Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own 
name.

70% Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication.

0% A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

The Board observes in passing that effective November 7, 
1996, before the veteran's initial claim with respect to PTSD 
was filed, VA's Rating Schedule, 38 C.F.R. Part 4, was 
amended with regard to rating mental disorders, including 
PTSD.  See 61 Fed. Reg. 52695 (Oct. 8, 1996) [codified at 38 
C.F.R. § 4.130].  Only the current version of the schedular 
criteria is applicable.  See Karnas v. Derwinski, 1 Vet. App. 
308, 311 (1991).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
[citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32].

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school). A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas. A score of 11 to 20 denotes some danger of hurting 
one's self or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death. See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the American Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-
IV), for rating purposes].

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

Factual Background

Outpatient treatment records from February 1995 to August 
1996 show ongoing treatment for symptoms of PTSD.  The 
veteran was shown to be employed as an analyst in the 
computer department of an airline, in reports dated February 
1995.  In a March 1995 report, the veteran stated that his 
PTSD rarely affected his work, since he kept busy.  In a 
December 1995 report, he stated that he had worked for the 
same company for 17 years, this was still his job and he was 
going strong.  In March 1996, he stated that working at his 
company was his savior, and things were going well there.  
The veteran's Global Assessment of Functioning (GAF) score 
was recorded as 81 to 90 in January 1996.

The veteran filed a claim for service connection for PTSD in 
March 1997.  That claim was granted in an April 1997 rating 
decision, and a 10 percent disability rating was assigned, 
effective from the date of the claim, March 14, 1997.  The 
veteran disagreed with the April 1997 rating decision.  

The veteran's combined disability rating at the time was 20 
percent.  Other service-connected disabilities, in addition 
to PTSD, were acne vulgaris (rated 10 percent disabling) and 
glomerulitis, malaria and a shell fragment wound on the left 
forearm (all rated noncompensably disabling).

In his December 1997 VA Form 9, the veteran stated that he 
was seeking the maximum level of benefits commensurate with 
his service-connected PTSD.  He challenged statements of the 
RO regarding his occupational performance, stating, in order 
for him to survive, he must work, and if such work is done 
proficiently, it is only because he wanted to continue to 
survive.

A March 1998 VA examination shows a complaint of the veteran 
that his job duties had recently been changed.  He was 
performing work which he believed to be inferior to his 
previous assignment and he was required to work on a shift 
schedule.  He stated that he was fighting with his employer 
to regain his former position.  The veteran's GAF score was 
50.

In a June 1998 rating decision, the veteran's disability 
rating for PTSD was increased to 30 percent, effective from 
the date of the claim, March 14, 1997.  His combined rating 
was 40 percent.

At a RO hearing in July 1999, the veteran testified that he 
was told that his former position at work was eliminated, and 
that his new duties required him to do shift work.  This 
interfered with his sleeping, and he began feeling hostility 
at work.  He described an incident in June of 1997 where he 
threatened his manager and was required to undergo therapy 
and to be escorted when on the job site for a period of three 
to four months.  

In a July 1999 SSOC, the veteran's disability rating for PTSD 
was increased to 50 percent, effective from the date of the 
original claim, March 14, 1997.  His combined rating was 60 
percent.

In November 1999, the veteran filed a claim, requesting a 
reevaluation of and increased rating for his PTSD.  He stated 
that his rating should have been higher than 50 percent, 
based on symptoms such as severe panic attacks, chronic sleep 
disturbance, difficulty in understanding complex commands, 
impairment of short and long term memory, impaired judgment, 
impaired abstract thinking, disturbance of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships.  

In January 2000, the veteran described his current work 
situation as working alone, so as not to be a hazard to 
others.  In that document, and in a June 2000 informal 
hearing presentation, he requested a 70 percent evaluation 
for his PTSD.  In a July 2000 BVA decision, a rating higher 
than 50 percent for PTSD was denied.

A VA hospitalization report shows that the veteran was 
admitted on April 16, 2001, complaining of fear of losing 
control and hurting his neighbor.  According to the veteran, 
the neighbor had "called the police on him" three times.  The 
report showed that the veteran had a very good work history 
and had worked for 23 years for his company.  His GAF score 
on admission was 30.  The veteran was discharged on June 26, 
2001 with a GAF of 40.   However, he was readmitted to the VA 
hospital on June 29, 2001.  The hospitalization report shows 
that the veteran was not adjusting and needed a hospital 
setting.  At discharge in August 2001, his GAF score was 40.  
This was also described as his highest functional level for 
the previous year.

In a September 2001 rating decision, the veteran's disability 
rating for PTSD was increased to 70 percent, effective from 
September 1, 2001.  He was also granted a temporary total 
rating under 38 C.F.R. § 4.29 from April 16, 2001 to 
September 1, 2001, due to the VA hospitalization.  

An October 2001 VA hospitalization report showed the veteran 
suffering from feelings of increased anger towards his 
supervisors at work, whom he felt were hostile towards him.  
The veteran's symptoms were said to have been exacerbated by 
the September 11th attacks.  At discharge in December 2001, 
he was found to be incompetent to handle funds and 
unemployable.  His GAF score was 35 at admission, 40 at 
discharge, and no higher than 40 for the previous year.

In October 2001, the veteran filed a claim for a TDIU.  He 
stated that, following his hospital discharge in August 2001, 
he returned to work on a temporary basis, but removed himself 
on September 20, 2001 due to his psychiatric condition.

Analysis

Initial matter -  the Court Order

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A 
remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind.

The Board adds, however, that the Court's remand appears to 
have been predicated exclusively on the reason quoted by the 
Board above, namely that in its previous decision the Board 
did not provide adequate reasons or bases why the notice 
requirements of the VCAA, 38 U.S.C. § 5103(a), had been 
satisfied.  This matter has been addressed at some length in 
the Board's VCAA discussion above.  

The joint motion for remand, and the Court Order resulting 
therefrom, identified no other defects in the Board's January 
2003 decision.  The Court has consistently stated that the 
failure of an appellant to include an issue or argument in 
the pleadings before it will be deemed as a waiver of that 
issue or argument.  See Bucklinger v. Brown, 5 Vet. App. 435, 
436 (1993); see also Tubianosa v. Derwinski, 3 Vet. App. 181, 
184 (1992) [stating appellant "should have developed and 
presented all of his arguments in his initial pleadings"].  
The Court also has stated that advancing different arguments 
at successive stages of the appellate process does not serve 
the interests of the parties or the Court, and that such a 
practice hinders the decision-making process and raises the 
undesirable specter of piecemeal litigation.  See Fugere v. 
Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 
(Fed. Cir. 1992).  

The Board believes, based on this jurisprudence, that if any 
other significant problems had been identified in the  
Board's previous decision by the parties to the Joint Motion, 
this would have been brought to the Court's, and the Board's,  
attention.  No such problems were identified.  With this in 
mind, the Board will move on to a discussion of the veteran's 
claim.

Merits discussion

The veteran contends that he is entitled to an effective date 
of June 1, 1997 for the grant of TDIU.  He has put forward 
several theories in support of this contention, which the 
Board will address below.  

As stated above, the effective date assigned is generally the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.400 (2003).

(i.)  Date of claim

First, the Board must establish the date the veteran filed 
his claim of entitlement to TDIU.    

The Board believes, from a review of the record, that a 
formal claim for a TDIU was not received prior to October 
2001.  The veteran does not appear to contend otherwise.  In 
fact, the veteran stated in his notice of disagreement that 
October 2001 was the date of the formal claim for a TDIU.  

The veteran appears to contend that a TDIU claim should have 
been inferred by the RO from evidence presented prior to the 
October 2001 claim, citing Douglas v. Derwinski, 2 Vet. App. 
103, 109 (1992) [VA is obligated to consider all issues 
reasonably inferred from the evidence of record].  The 
veteran does not specifically identify what document in the 
record contains such a reasonably inferred claim.  
The veteran similarly contends that, although the formal 
claim was received in October 2001, he is entitled to an 
earlier effective date by virtue of his filing an informal 
claim as defined under 38 C.F.R. §§ 3.155 and 3.157.  Again, 
the veteran does not specify what evidence he believes 
constitutes an informal claim, nor does he identify the 
effective date to which he believes such an informal claim 
entitles him.  

The applicable statutory and regulatory provisions require 
that VA look to all communications from a claimant which may 
be interpreted as applications or claims, formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C. § 5110(b)(2); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 
3.155(a) (2003);  see also Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).  An informal claim must identify the 
benefit sought.  See 38 C.F.R. § 3.155(a) (2003).

The question which must be addressed by the Board thus is 
whether any written communication to VA prior to October 12, 
2001 evidenced a belief by the veteran that he was entitled 
to a TDIU by virtue of unemployability.  See 38 C.F.R. § 
3.1(p) (2003); see also Dunson v. Brown, 4 Vet. App. 327, 330 
(1993) [a claim must identify the benefit sought].  It should 
be noted that the veteran is not required to mention 
"unemployability" specifically.  See Gleicher v. Derwinski, 2 
Vet. App. 26, 27 (1991); Snow v. Derwinski, 1 Vet. App. 417 
(1991).  

The Board has reviewed the record and for reasons expressed 
in some detail below can identify no communication by or on 
behalf of the veteran which would serve as a prior informal 
claim for TDIU, with the exception of the report of the 
veteran's psychiatric hospitalization which began on April 
16, 2001.  
 
As noted above, the veteran filed a claim for service 
connection for PTSD in March 1997.  His combined disability 
rating after service connection for PTSD was granted was 20 
percent.  He disagreed with the assigned disability rating 
and initiated an appeal.  In his December 1997 VA Form 9, the 
veteran stated that he was seeking the maximum level of 
benefits "commensurate with" his PTSD condition.  However, 
this statement does not in any way indicate what he believed 
that level of benefits might be.  Moreover, this statement 
does not indicate that the veteran was requesting a total 
rating at that time, that he believed that he was 
unemployable  or that he had evidence supporting 
unemployability.  In fact , the veteran was employed at that 
time.  Although the veteran challenged statements of the RO 
in the June 1997 SOC indicating good occupational 
performance, he did not deny that he was employed, and he did 
not indicate that the veteran was claiming to be 
unemployable.  On the contrary, the veteran appeared to 
indicate that he did not believe his good work performance 
should weigh against him in establishing a higher rating for 
PTSD.

At a RO hearing in July 1999, the veteran testified that he 
was told that his former position at work was eliminated, and 
that his new duties required him to do shift work.  This 
interfered with his sleeping, and he began feeling hostility 
at work.  He described an incident in June of 1997 where he 
threatened his manager and was required to undergo therapy 
and to be escorted when on the job site for a period of three 
to four months.  This statement does not indicate that the 
veteran had lost his job, that he was in danger of losing his 
job, or that he was unemployable at that time.  It certainly 
indicates a level of occupational impairment that could be 
attributed to service connected disability, but it does not 
indicate actual unemployability, or that the veteran was 
claiming to be unemployable, or that he was requesting a 
total disability rating.  

In November 1999, the veteran filed a claim requesting a 
reevaluation of and increased rating for his PTSD.  He stated 
that his rating should have been higher than 50 percent.  The 
veteran again did not point to evidence of unemployability 
and did not request a total rating.  He was in fact employed 
at this time, and the symptoms he listed as reflective of his 
condition match almost perfectly the criteria for a 50 
percent rating under the rating schedule for PTSD, reflecting 
occupational and social impairment with reduced reliability 
and productivity, but not suggesting unemployability.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2003).  

In a January 2000 Form 646, the veteran described his current 
work situation as working alone, so as not to be a hazard to 
others.  In that document, and in a June 2000 informal 
hearing presentation, he did not claim TDIU but specifically 
requested a 70 percent evaluation for his PTSD.  

The veteran was hospitalized for PTSD on April 16, 2001.  The 
hospitalization report shows that the veteran had a very good 
work history and had worked for 23 years for his company.  
His GAF score was 30.  A July 2001 hospitalization report 
shows that the veteran was not adjusting and needed further 
hospitalization.  At discharge in August 2001, his GAF score 
was 40.  This was also described as his highest function 
level for the previous year.  The veteran was again 
hospitalized for PTSD in October 2001.  He was found to be 
incompetent to handle funds and to be unemployable.  His GAF 
score was 40 at that time, and was found to have been no 
higher than 40 for the previous year.

As noted elsewhere in this decision, in October 2001 the RO 
received the veteran's claim for a TDIU.  This claim was 
granted, effective from September 1, 2001.  The effective 
date was chosen based on expiration of a temporary total 
rating pursuant to 38 C.F.R. § 4.29 based on the veteran's 
hospitalization, which began on April 16, 2001.  

Based on a careful review of the record, and for reasons 
stated above, it is the conclusion of the Board that the 
hospitalization report beginning April 16,  2001 provides 
evidence of unemployability and can be considered as an 
informal claim for TDIU.  The veteran filed a formal claim in 
October 2001, within one year thereafter.  See 38 C.F.R. 
§§ 3.155, 3.157 (2002).  No earlier communication which 
satisfies the requirements for a claim, formal or informal, 
has been identified by the Board or by the veteran through 
his attorney.  With respect to previous communications, the 
Board can identify nothing to indicate that the veteran was 
claiming a total disability rating or that he was alleging 
unemployability, and the veteran has pointed to no such 
evidence.  

In Brannon v. West, 12 Vet. App. 32 (1998), the Court 
observed that while the Board must interpret an appellant's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the appellant.  The Court has 
also held that an appellant must have asserted the claim 
expressly or impliedly.  See Isenbart v. Brown, 7 Vet. App. 
537, 540-41 (1995).  Accordingly, the Board does not find a 
claim for TDIU, either formal or informal, from any 
communication received prior to October 2001, aside from the 
report of VA hospitalization beginning April 16, 2001.  

The veteran also contends in the July 2002 notice of 
disagreement that he is entitled to an earlier effective date 
under the provisions of 38 C.F.R. 3.156 (b) and 38 U.S.C.A. 
5110 (b).  These provisions allow that new and material 
evidence received prior to the expiration of the appeal 
period, or prior to the appellate decision, if a timely 
appeal has been filed (including evidence received prior to 
an appellate decision and referred to the agency of original 
jurisdiction by the Board of Veterans Appeals without 
consideration in that decision in accordance with the 
provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered 
as having been filed in connection with the claim which was 
pending at the beginning of the appeal period.  Further, the 
veteran contends in the July 2002 notice of disagreement that 
he is entitled to an earlier effective date based on evidence 
received within the appeal period of a prior denial, under 38 
C.F.R. 3.400 (q)(1).  

However, the veteran has not identified any prior denial or 
prior unadjudicated claim for TDIU on which a claim to reopen 
could be based, and the Board can identify none.  As 
discussed above, there is no indication from a review of the 
record that the veteran ever filed a formal claim for a TDIU 
prior to October 2001.  Therefore, there could be no prior 
denial. 

For the reasons stated, the Board finds that no formal claim 
was received prior to October 2001, and no informal claim was 
received prior to April 16, 2001.  The date of claim is 
therefore established as being April 16, 2001.  

(ii.)  Date entitlement arose

Under the provisions of 38 C.F.R. § 3.400(o), to determine 
the proper effective date, the Board must now determine the 
date entitlement arose.  This involves determining when it 
was factually ascertainable that an increase in disability 
took place, if such was factually ascertainable within the 
year prior to April 16, 2001.  
  
The veteran contends at page 3 of the brief in support of the 
July 2002 notice of disagreement that under provisions of 
38 C.F.R. § 3.400 (o)(2) it is factually ascertainable that 
an increase in disability occurred in the year prior to the 
date his claim was filed, which he reckoned to be October 9, 
2001.  The only date cited with respect to factual 
ascertainability was April 16, 2001, the date of his 
admission to the hospital, which as discussed above the Board 
has recognized as the date of filing of an informal claim of 
entitlement to TDIU.  

The record indicates that the veteran was employed until his 
hospitalization on April 16, 2001.  After lengthy 
hospitalizations in the spring and summer of 2001, he 
attempted to return to work, but could not tolerate the 
situation and left work for good in September 2001.  He 
thereupon filed his TDIU claim, which was granted effective 
September 1, 2001. 

The veteran has contended at page 2 of his brief that his 
employment was "sheltered", because he had to be placed in an 
environment where he could work alone after an incident in 
June 1997 when he threatened his manager.  The veteran 
contends that this fulfills the requirement for TDIU pursuant 
to 38 C.F.R. § 4.16(a), and therefore the veteran should be 
entitled to TDIU from June 1, 1997.

Even if this contention could be supported factually, because 
no TDIU claim was filed prior to April 16, 2001, an effective 
date of June 1, 1997 is not possible.  The earliest possible 
effective date might be April 16, 2000.  At best, this 
contention serves as possible reason for establishing that it 
was factually ascertainable that an increase in disability 
occurred by which unemployability was shown in the year prior 
to the date the claim was filed.

The veteran worked for many years for a major airline as a 
computer specialist.  The Board believes that the contentions 
with respect to the veteran's being placed in a "sheltered 
work environment" as a basis for a finding that he was 
unemployable are without support in the applicable 
regulations.  38 C.F.R. § 4.16(a) generally refers to 
"marginal employment".  Under the regulation, marginal 
employment shall not be considered substantially gainful 
employment.  Marginal employment generally shall be deemed to 
exist when a veteran's earned annual income does not exceed 
the amount established by the U.S. Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person.  Marginal employment may also be held to exist, on a 
facts found basis (includes but is not limited to employment 
in a protected environment such as a family business or 
sheltered workshop), when earned annual income exceeds the 
poverty threshold.  Consideration shall be given in all 
claims to the nature of the employment. 

In short, the regulation cited, 38 C.F.R. § 4.16, does not 
refer to a "sheltered work environment" but rather refers to 
work in a "protected environment" such as a sheltered 
workshop.  There is absolutely no evidence that the veteran 
was employed in a sheltered workshop.  Indeed, it is 
undisputed that the veteran was employed as a computer 
specialist for a major airline. 

It is clear from the language of this regulation that what is 
contemplated as marginal employment is employment that does 
not accord the veteran a living wage.  See Moore (Robert) v. 
Derwinski 1 Vet. App. 356 (1991) [for the purposes of § 
4.16(a), substantially gainful employment suggests a living 
wage].  The veteran has not suggested that his salary during 
the period prior to September 2001 did not afford him a 
living wage.  The veteran in his October 2001 claim for a 
TDIU listed his salary for the previous 12 months as $48,000, 
and his salary for the year 1999 as $65,000.  

The veteran points, at page 2 of the brief in support of his 
July 2002 notice of disagreement, to special work 
requirements imposed on him, such as the need to be escorted 
to and from his work station and to seclude him from contact 
with others, as satisfying the provisions for a sheltered 
work environment under 38 C.F.R. § 4.16(a).  However, the 
Board notes that the language of the regulation cited simply 
does not address such matters.  It in fact appears that the 
veteran's employer was accommodating the veteran's 
disability, as is required by law.  See the Americans with 
Disabilities Act of 1990, 42 U.S.C. § 12205.  Such 
accommodation does not lead to the conclusion that the 
veteran was unemployable or engaged in marginal employment. 

The Board concludes that the veteran's employment as a 
computer specialist for a major airline, being paid a wage 
far in excess of the poverty threshold, did not constitute a 
sheltered workshop environment.  The Board additionally 
concludes that his employer's efforts to isolate the veteran 
from other employees, although unquestionably evidence of his 
problems with PTSD, do not render such employment marginal 
employment as contemplated by the regulations.

Further, the Board notes the holding in Faust v. West, 13 
Vet. App. 342, 355 (2000), in which the Court held there 
that, where a veteran was employed at a substantially gainful 
occupation -- i.e., one that provides annual income that 
exceeds the poverty threshold for one person, irrespective of 
the number of hours or days that the veteran actually worked 
-- such employment constitutes, as a matter of law, a 
substantially gainful occupation and thus "actual 
employability."  In this case, , the evidence does not show 
and the veteran does not contend that his income was below 
the poverty threshold during the period in question, and 
there is no other basis on which to find that he was 
marginally employed during that period. The Board accordingly 
rejects this contention. 
  
There is no medical evidence consistent with unemployability 
prior to the veteran's hospitalization on April 16, 2001.  
Indeed, it appears that the veteran did not seek medical 
treatment during the year prior to April 16, 2001.  

The April-June 2001 hospitalization report states that the 
veteran's GAF score for the year prior was no higher than 40.  
This GAF score is representative of severe impairment.  
However, the GAF score is not congruent with the other 
evidence of record, which indicates that the veteran was 
employed, albeit with certain problems with respect to 
interpersonal relationships, for many years until he was 
hospitalized on April 16, 2001.  The Board places greater 
weight on the evidence of record which clearly demonstrates 
that the veteran was employed in the year prior to April 16, 
2001 than it does on the later-assigned GAF score.   

In short, the earliest date that it was factually 
ascertainable that an increase in disability occurred was the 
date of his hospitalization, April 16, 2001.  

The Board observes at this juncture that VA regulations 
provide that a TDIU may be assigned where the schedular 
rating is less than total.  See 38 C.F.R. § 4.16(a) (2002).  
It follows that TDIU is not an available benefit for a VA 
compensation beneficiary who has a total schedular rating.  
Cf. VAOPGPREC 6-99.  Since the veteran had a temporary total 
rating from April 16, 2001 until September 1, 2001, the 
effective date of TDIU can not be established during this 
period.  The RO correctly concluded that the effective date 
for TDIU was September 1, 2001.

In summary, for the above stated reasons and bases, the Board 
concludes that an informal claim for a TDIU was submitted on 
April 16, 2001 and that it was factually ascertainable by the 
objective medical evidence that he became


 individually unemployable due to his service-connected 
disabilities as of that date and no earlier.  Because a 
temporary total disability rating was in effect from April 
16, 2001 to September 1, 2001, the veteran is entitled to an 
effective date of September 1, 2001 for TDIU.  The appeal is 
accordingly denied.


ORDER

Entitlement to an effective date for TDIU earlier than 
September 1, 2001 is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



